DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said perimeter edge of said base” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim4 is objected to because of the following informalities: 
Claim 4 recites in lines 2-3, the limitation “said lower surface being coupled to said top portion of said turntable” is suggested to be replaced with “said lower surface being coupled to said top portion of said bearing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 in line 26 and claim 6 lines 15-16 , recited the limitations “said perimeter edge of said base”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 in line 2 and claim 6 line 26, recited the limitations “said top portion of said turntable” is indefinite, it is unclear if the clamping screw is the same recited in claim 1 or a new limitation.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe US. Patent (4,275,779) hereinafter Rowe in view of Canga ES Publication (2,298,074) hereinafter Canga.
Regarding claim 1,
Rowe discloses a wood splitting turntable assembly being configured to rotate a log on a splitter thereby facilitating the log to be split around a plurality of pieces without lifting the log (see fig.1-6 and there is no requirement for a user to lift the log in this reference), said assembly comprising:
a base (the base is the assembly of element 32 seen in fig.2 (whole) and including 24 of fig.1) having an end plate slot (space occupied by element 22, see fig.6) therein wherein said end plate slot is configured to be positioned around an end plate (22) of a log splitter (see fig 1 and 6) when the log splitter is positioned in a vertical orientation (see fig.1), said end plate slot having a width and a depth (see fig.6); 

    PNG
    media_image1.png
    500
    595
    media_image1.png
    Greyscale

a bearing (44-47) being coupled to said base (24,32,35); 
a turntable (31, is considered to be a plate) being coupled to said bearing (44-47) wherein said turntable (31) is configured to have a log positioned thereon when said base (24,32,35) is positioned around the base of the log splitter, said turntable (31) being rotatable on said base (24,32,35, see col.5 lines 21-26) wherein said turntable (31) is configured to rotate the log for splitting the log around an entire circumference of the log without requiring a user to lift and reposition the log (see col.6 lines 14-47); 
Rowe does not discloses the end plate slot to have a width of at least 8.0 inches and a depth of at least 9.0 inches; and an elastomeric band being positionable around the log wherein said elastomeric band is configured to inhibit the log from falling apart from the log is split, said elastomeric band being continuous such that said elastomeric band forms a closed loop, said elastomeric band being removable from the log when the log is finished being split wherein said elastomeric band is configured to facilitate the split log to be stacked or otherwise stored.
Rowe and Canga disclose both art in the same field of endeavor (i.e. woodworking).
Canga, in a similar art, teaches a wood splitting apparatus (see fig.1) having an elastomeric band (2) being positionable around the log (1) wherein said elastomeric band (2) is configured to inhibit the log from falling apart from the log is split (see fig.2), said elastomeric band (2) being continuous such that said elastomeric band forms a closed loop (see fig.1-2), said elastomeric band (2) being removable from the log when the log is finished being split (see fig.1) wherein said elastomeric band (2) is configured to facilitate the split log to be stacked or otherwise stored (see fig.3, the elastomeric band as claimed and is inherently capable of the claimed functions). Canga teaches the elastomeric band to prevent the separation of portions of the wood obtained by breakage (see pag. 2 lines 22-23). 
It would have been obvious to the skilled artisan before the effective filing date to add to the apparatus of Rowe, an elastomeric band as taught by Canga,. as it would be beneficiary to Rowe, to be able to prevent the separation of the wood during operation.
Since no criticality is recited for the end plate slot to have a width of at least 8.0 inches and a depth of at least 9.0 inches and well known in the mechanical art for slot to have different width and depth sizes deemed suitable for specific arrangement, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the end plate slot to have a width of at least 8.0 inches and a depth of at least 9.0 inches to facilitate suitable arrangement. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 2,
The prior art Rowe as modified by Canga, discloses all limitations in claim 1.
Rowe discloses wherein said base (24,32) has a top surface (all the surface of element 32 in fig.2 (whole) and element 24 of fig.1 facing upward), a bottom surface (all the surface of element 32 in fig.2 (whole) and element 24 of fig.1 facing downward) and a peripheral edge (the peripheral edge is interpreted as the vertical surface in direct contact with element 61 of fig.2, including element 24 of fig.1, extending between surfaces facing upward and downward) extending therebetween, said peripheral edge having a front side and a back side (see fig.1), 

    PNG
    media_image2.png
    661
    462
    media_image2.png
    Greyscale

said end plate slot extending from said back side toward said front side (see fig.1), said end plate slot being centrally positioned on said back side (see fig.1).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Canga as applied to claim 2 above, and further in view of Glass US. Publication (2003/0015484) hereinafter Glass.
Regarding claim 3,
The prior art Rowe as modified by Canga, discloses all limitations in claim 2.
Rowe discloses wherein said bearing (44-47) is positioned on said top surface (one of the upward surface of element 32 in fig.2 (whole)), said bearing being (44-47) positioned between said end plate slot and said front side of said perimeter edge (interpreted to be peripheral edge) of said base (see fig.1 and 2, for positioning purposes see element 61 in fig.1 and 2), said bearing (44-47) being centrally positioned with respect to said front side (all element within the circumference of element 32 is in the center of element 32).
Rowe does not disclose said bearing being rotatable about an axis extending through said top and bottom surfaces of said base and said bearing having a top portion being rotatably coupled to a lower portion, said lower portion being coupled to said base.
Rowe and Glass disclose both art with similar concern (i.e. bearing for rotation/turning).
Glass, in a similar art, teaches an article storage (see fig.1-5) having a bearing (50, see fig.4) being rotatable about an axis (the axis is coaxial with element 36) extending through said top and bottom surfaces of said base (46, see fig.4) and said bearing (50) having a top portion (see fig.4) being rotatably coupled to a lower portion (see fig.4), said lower portion (see fig.4) being coupled to said base (46, see fig.4 and see para.[0027]). Glass teaches the bearing (i.e. Lazy-Suzan bearing) to allow swivel of a tower structures (see para.[0004] lines 11-14).

    PNG
    media_image3.png
    647
    642
    media_image3.png
    Greyscale

Since both arts disclose bearing structures with similar function therefore it would have been obvious to the skilled artisan before the effective filing date to replace the bearing system of Rowe with a lazy-Suzan bearing as taught by Glass, as it would be beneficiary to Rowe, to be able to facilitate the rotational movement of the log.
Regarding claim 4,
The prior art Rowe as modified by Canga and Glass, discloses all limitations in claim 3.
Rowe as modified by Glass discloses wherein said turntable (Rowe 31 equivalent to element 32 of Glass) has an upper surface, a lower surface and an outer edge (Rowe, the outer edge is interpreted as the vertical surface in direct contact with upper and lower surface of element 32, see fig.1-4) extending therebetween (Rowe, see fig.3-4 or fig.1), said lower surface (Glass, lower surface of element 32, see fig.4) being coupled to said top portion of said turntable (said turntable is interpreted to be said bearing, Glass 50 see fig.4), said bearing (Glass, 50) being centrally positioned on said lower surface (Glass, see reference 36 and 50 in fig.4-5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Canga and Glass as applied to claim 3 above, and further in view of Hofstetter DE. Publication (202015106268) hereinafter Hofstetter.
Regarding claim 5,
The prior art Rowe as modified by Canga and Glass, discloses all limitations in claim 3.
Rowe discloses wherein said turntable (Mueller, 31) has an outer edge (the outer edge is interpreted as the vertical surface in direct contact with upper and lower surface of element 32, see fig.1-4), configured to inhibit striking the log splitter when said turntable is rotated.
Rowe does not disclose said outer edge having a plurality of intersecting sides wherein said each of said corners is such that said turntable has a square shape having four corners, each of said corners being chamfered.

    PNG
    media_image4.png
    520
    414
    media_image4.png
    Greyscale

Rowe and Hofstetter disclose both art in the same field of endeavor (i.e. woodworking).
Hofstetter, in a similar art, teaches a wood splitting apparatus (see fig.1-5) having a plate (26) on top of a base (see fig.1,3-5) with has an outer edge (see element 26 of fig.1), said outer edge having a plurality of intersecting sides (see fig.1) wherein said each of said corners is such that said plate (i.e. turntable) has a square shape having four corners, each of said corners being chamfered (see fig.1).
Since both references disclose the same structure with the same function and in the same field of endeavor (i.e. woodworking), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the turntable (i.e. plate) such that said plate (i.e. turntable) has a square shape having four corners, each of said corners being chamfered. Examiner notes both references clearly teach the turntable (i.e. plate), therefore a simple substitution of Rowe’s the turntable (i.e. plate) with that of Hofstetter will obtain predictable results and allow effective operation and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe US. Patent (4,275,779) hereinafter Rowe in view of Canga ES Publication (2,298,074) hereinafter Canga, Glass US. Publication (2003/0015484) hereinafter Glass and Hofstetter DE. Publication (202015106268) hereinafter Hofstetter.
Regarding claim 6,
Rowe discloses a wood splitting turntable assembly being configured to rotate a log on a splitter thereby facilitating the log to be split around a plurality of pieces without lifting the log (see fig.1-6 and there is no requirement for a user to lift the log in this reference), said assembly comprising:
a base (the base is the assembly of element 32 seen in fig.2 (whole) and including 24 of fig.1) having an end plate slot (space occupied by element 22, see fig.6) therein wherein said end plate slot is configured to be positioned around an end plate (22) of a log splitter (see fig 1 and 6) when the log splitter is positioned in a vertical orientation (see fig.1), said base (24,32) having a top surface (all the surface of element 32 in fig.2 (whole) and element 24 of fig.1 facing upward), a bottom surface (all the surface of element 32 in fig.2 (whole) and element 24 of fig.1 facing downward) and a peripheral edge (the peripheral edge is interpreted as the vertical surface in direct contact with element 61 of fig.2, including element 24 of fig.1, extending between surfaces facing upward and downward) extending therebetween, said peripheral edge having a front side and a back side (see fig.1), said end plate slot extending from said back side toward said front side (see fig.1), said end plate slot being centrally positioned on said back side (see fig.1)
a bearing (44-47) being coupled to said base (24,32,35), said bearing (44-47) is positioned on said top surface (one of the upward surface of element 32 in fig.2 (whole)), said bearing being (44-47) positioned between said end plate slot and said front side of said perimeter edge (interpreted to be peripheral edge) of said base (see fig.1 and 2, for positioning purposes see element 61 in fig.1 and 2), said bearing (44-47) being centrally positioned with respect to said front side (all element within the circumference of element 32 is in the center of element 32).
a turntable (31, is considered to be a plate) being coupled to said bearing (44-47) wherein said turntable (31) is configured to have a log positioned thereon when said base (24,32,35) is positioned around the base of the log splitter, said turntable (31) being rotatable on said base (24,32,35, see col.5 lines 21-26) wherein said turntable (31) is configured to rotate the log for splitting the log around an entire circumference of the log without requiring a user to lift and reposition the log (see col.6 lines 14-47),
said turntable (Rowe 31 equivalent to element 32 of Glass) having an upper surface, a lower surface and an outer edge (Rowe, the outer edge is interpreted as the vertical surface in direct contact with upper and lower surface of element 32, see fig.1-4) extending therebetween (Rowe, see fig.3-4 or fig.1), said lower surface ( see fig.4) being coupled to said top portion of said turntable (said turntable is interpreted to be said bearing), 
said outer edge (the outer edge is interpreted as the vertical surface in direct contact with upper and lower surface of element 32, see fig.1-4), configured to inhibit striking the log splitter when said turntable is rotated.
Rowe does not discloses the end plate slot to have a width of at least 8.0 inches and a depth of at least 9.0 inches, an elastomeric band being positionable around the log wherein said elastomeric band is configured to inhibit the log from falling apart from the log is split, said elastomeric band being continuous such that said elastomeric band forms a closed loop, said elastomeric band being removable from the log when the log is finished being split wherein said elastomeric band is configured to facilitate the split log to be stacked or otherwise stored, said bearing being rotatable about an axis extending through said top and bottom surfaces of said base and said bearing having a top portion being rotatably coupled to a lower portion, said lower portion being coupled to said base, said bearing being centrally positioned on said lower surface, said outer edge having a plurality of intersecting sides such that said turntable has a square shape having four corners and , each of said corners being chamfered.
Rowe and Canga disclose both art in the same field of endeavor (i.e. woodworking).
Canga, in a similar art, teaches a wood splitting apparatus (see fig.1) having an elastomeric band (2) being positionable around the log (1) wherein said elastomeric band (2) is configured to inhibit the log from falling apart from the log is split (see fig.2), said elastomeric band (2) being continuous such that said elastomeric band forms a closed loop (see fig.1-2), said elastomeric band (2) being removable from the log when the log is finished being split (see fig.1) wherein said elastomeric band (2) is configured to facilitate the split log to be stacked or otherwise stored (see fig.3, the elastomeric band as claimed and is inherently capable of the claimed functions). Canga teaches the elastomeric band to prevent the separation of portions of the wood obtained by breakage (see pag. 2 lines 22-23). 
It would have been obvious to the skilled artisan before the effective filing date to add to the apparatus of Rowe, an elastomeric band as taught by Canga,. as it would be beneficiary to Rowe, to be able to prevent the separation of the wood during operation.
Rowe and Glass disclose both art with similar concern (i.e. bearing for rotation/turning).
Glass, in a similar art, teaches an article storage (see fig.1-5) having a bearing (50, see fig.4) being rotatable about an axis (the axis is coaxial with element 36) extending through said top and bottom surfaces of said base (46, see fig.4) and said bearing (50) having a top portion (see fig.4) being rotatably coupled to a lower portion (see fig.4), said lower portion (see fig.4) being coupled to said base (46, see fig.4 and see para.[0027]), said bearing (50) being centrally positioned on said lower surface (see reference 36 and 50 in fig.4-5). Glass teaches the bearing (i.e. Lazy-Suzan bearing) to allow swivel of a tower structures (see para.[0004] lines 11-14).
Since both arts disclose bearing structures with similar function therefore it would have been obvious to the skilled artisan before the effective filing date to replace the bearing system of Rowe with a lazy-Suzan bearing as taught by Glass, as it would be beneficiary to Rowe, to be able to facilitate the rotational movement of the log.
Rowe and Hofstetter disclose both art in the same field of endeavor (i.e. woodworking).
Hofstetter, in a similar art, teaches a wood splitting apparatus (see fig.1-5) having a plate (26) on top of a base (see fig.1,3-5) with has an outer edge (see element 26 of fig.1), said outer edge having a plurality of intersecting sides (see fig.1) wherein said each of said corners is such that said plate (i.e. turntable) has a square shape having four corners, each of said corners being chamfered (see fig.1).
Since both references disclose the same structure with the same function and in the same field of endeavor (i.e. woodworking), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the turntable (i.e. plate) such that said plate (i.e. turntable) has a square shape having four corners, each of said corners being chamfered. Examiner notes both references clearly teach the turntable (i.e. plate), therefore a simple substitution of Rowe’s the turntable (i.e. plate) with that of Hofstetter will obtain predictable results and allow effective operation and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Since no criticality is recited for the end plate slot to have a width of at least 8.0 inches and a depth of at least 9.0 inches and well known in the mechanical art for slot to have different width and depth sizes deemed suitable for specific arrangement, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the end plate slot to have a width of at least 8.0 inches and a depth of at least 9.0 inches to facilitate suitable arrangement. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 24, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725